Citation Nr: 1143866	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-13 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to January 1981 and from May 1982 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2009.  This matter was originally on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

It appears from the record that the Veteran has not received numerous pieces of VA correspondence since February 2007.  

In January 2008, the Veteran advised that he had a new address and requested that all correspondence from VA since February 2007 to be resent to him at his new address.  In May 2008, the Veteran updated his address to include an apartment/unit number.  In March 2009, the Veteran updated is address again to include a different apartment/unit number.  

The August 2009 letter which informed the Veteran of his Board hearing in Washington, D.C. was sent to the address received in May 2008 (with the old apartment/unit number); this letter was returned as not deliverable.  The December 2009 Board Remand was also sent to the address received in May 2008; this letter was also returned as not deliverable.  

In January 2010, the RO received a letter from the Veteran which noted an address in a different state; but the letter indicated that he was only a temporary resident.  Letters dated in March 2010, April 2010, June 2010, and August 2010 sent to an entirely different address do not appear to have been returned.  However, the April 2011 Supplemental Statement of the Case appears to have been returned.

In March 2011, the Veteran failed to report for VA examination for his service-connected pseudofolliculitis barbae.  However, there is no indication in the claims file that the Veteran was ever informed of this examination by mail.  In March 2011, the Veteran telephoned the RO and requested that the VA examination that he missed be rescheduled and stated that he received a telephone call at work about the appointment but was unable to take it as his job does not allow him to answer the phone.  

Accordingly, the case is REMANDED for the following action:

1.  All correspondence from VA to the Veteran since August 2009 should be resent to the Veteran at his last address of record (see Appointment of Individual as Claimant's Representative dated in April 2011).  

2.  The March 2011 VA examination for service-connected pseudofolliculitis barbae should be rescheduled.   

3.  The Veteran should also be asked if he still desires a Central Office hearing in Washington, D.C., a travel board hearing at the RO, or a videoconference hearing.  

4.    The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



